Petitions *611for writs of certiorari to the Circuit Court of Appeals for the Third Circuit granted.
Mr. Reynier J. Wortendyke, Jr. for petitioner in No. 299. Mr. Allen E. Throop for petitioner in No. 329. Solicitor General Fahy, Assistant Attorney General Shea, and Messrs. Ellis Lyons, Richard S. Salant, Charles V. Shannon, and Lambert McAllister for the Federal Power Commission. Mr. Francis A. Pallotti, Attorney General of Connecticut, filed a memorandum in support of the petition. Messrs. John E. Benton and Frank B. Warren filed a brief on behalf of the National Association of Railroad and Utilities Commissioners, as amicus curiae, in support of the petition.